FOSTER, Circuit Judge.
Defendant in error brought suit on an open account for certain paints sold and delivered to plaintiff in error, amounting to $5,800. The amount of the bill was not disputed, but it was alleged in the answer that the paint sold was of such poor quality that a number of buildings had to be repainted, and the cost of doing said work was pleaded in set-off. The answer then set up a cross-aetion, and prayed in reconvention for a recovery of various items of damages, to wit, the cost of repainting certain buildings, what might be expended in the future for similar work, for loss of profits to the business in general, loss occasioned by closing a lumber yard, damages to a trademark, and exemplary damages. On exceptions to the answer, those claims were stricken out, but one of them, the loss occasioned by repainting some buildings, approximately a duplication of the same item pleaded in set-off, was submitted to the jury. The result was a verdict of only $1,635.51. There, was no exception to the charge of the court, and the only errors assigned run to the maintaining of the exceptions to the parts of the answer above set out. There were no special circumstances pleaded that would show the damages claimed could possibly have been within the contemplation of the parties, and it is evident that the claims were too remote and speculative to have been allowed.
We find no error in the record. Affirmed.